Martin, J.,

delivered the opinion of the court.
Black, a judgment creditor of Chapman purchased at a sheriff’s sale, a judgment which the latter had obtained against Early and Amelung, who had taken a devolutive appeal thereon, which was not acted upon. Early and Ame-lung obtained a rule on Black, to show cause, why the execution on the judgment of Chapman should not be returned satisfied, on payment of the sumí for which Black had purchased Chapman’s claim. The rule was discharged, 1 * ° and they appealed.
Relief was claimed, on the ground, that the appellee had Purchased a litigious right, and the District Court was of opinion, that “ the article 2622 of the Louisiana Code, relied on, was not applicable to the present case. The transfer sP°^ei^ l^at article, was a conventional assignment, between individuals capable of contracting. The defendant in the rule holds this judgment by a different title ; an adju-^ication by a public officer, at a forced sale, made by order of a competent tribunal: by this- adjudication, all the rights an(^ da'ms °f the plaintiff in the suit, by virtue of the judgment against Early, and Amelung, were vested in Black.” Code of Practice, 690. 7 Martin, N. S., 228. 4 Louisiana Reports, 395.
The counsel of the appellee has drawn our attention to the article 2624, No. 2, which provides, that the article 2622 *207is not applicable to a transfer of a litigious right, made to a creditor of the transferrer.
It does not appear to us that the District 'Court erred.
It is, therefore, ordered, adjudged and decreed, that the judgment of the District Court be affirmed, with costs.